Citation Nr: 0838177	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to May 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's hearing loss was incurred in, or caused by, 
his active service. 

2.  The veteran's tinnitus was incurred in, or caused by, his 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
veteran's claims for service connection are granted, any 
failure in notifying or assisting him is harmless error.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as a sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  As discussed 
below, however, there is no evidence in the veteran's claims 
file of hearing loss within one year of separation from 
service in May 1966, so the presumptive provisions of 38 
C.F.R. §3.307(a) and 3.309(a) for a chronic disease do not 
apply to this case.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 
(1993).

The veteran contends that his hearing loss and tinnitus were 
caused by in-service noise exposure while working on the 
flight deck aboard the U.S.S. Forrestal.  In service, the 
veteran's occupational specialty was that of an Aviation 
Boatswain's Mate - Fuels.   

Service medical records indicate that the veteran had normal 
hearing at his entrance examinations in March 1964 and April 
1964.   The veteran did not receive treatment for, or 
complain of, problems with his hearing during service.  No 
audiometric testing was performed at his separation 
examination in April 1966; however, a whispered voice test 
was performed that revealed 15/15 hearing bilaterally.  

Post-service, the veteran sought treatment for hearing loss 
and tinnitus in July 2005 from Jodi S. Gendreau, M.A., 
C.C.C.-A. after a VA doctor advised him to get a private 
evaluation of his hearing.  The veteran reported difficulty 
hearing and a constant cricket-like tinnitus in both ears 
that varied in intensity.  The veteran also reported a 
history of noise exposure while in the Navy from 1964 to 1966 
when working on the flight deck with aviation fuels, stating 
that this noise exposure included being around jet engines 
for many hours at a time, and that although he wore ear 
muffs, these did not sufficiently dampen the roar of jet 
engines.  Based on puretone audiometry testing, Dr. Gendreau 
diagnosed the veteran with moderate to severe sensorineural 
hearing loss bilaterally and reported that the sensorineural 
components of the veteran's hearing loss and tinnitus were 
more likely than not caused by excessive exposure to noise 
during his military career.  

In December 2005, the veteran underwent a VA audiological 
evaluation.  Hearing loss was shown in accordance with VA 
standards.  See 38 C.F.R. § 3.385.  The VA examiner reported 
that puretone audiometry testing indicated moderately severe 
to severe high frequency sensorineural bilateral hearing 
loss.  The examiner also reported that bilateral tinnitus was 
present and noted the veteran's report of tinnitus over the 
past 30 years.  The examiner noted the veteran's report of 
in-service noise exposure while working on the carrier deck 
of a ship, as well as civilian noise exposure to boilers, 
although the he noted that the veteran had hearing protection 
in both positions.  The examiner stated, however, that 
without more detailed audiometric records from the time of 
the veteran's discharge, he could not assess the relationship 
between the veteran's hearing loss and tinnitus and his 
military noise exposure without resorting to mere 
speculation.  

At his June 2008 hearing, the veteran again reported his 
exposure to noise during service, stating that planes were 
constantly launching and being recovered 16 to 18 hours a 
day, 7 days a week.  He stated that although hearing 
protection was provided when on the flight deck, it was not 
used while in the compartment or on the bowel.  The veteran 
also stated that he began having difficulty hearing and 
started hearing cricket-like ringing in his ears within a 
year of separation.  Finally, the veteran reported that after 
separation from service, he worked for Pan Am in a the hanger 
and terminal, and later worked for Florida Power and Light, 
but always wore hearing protection and could not recall any 
noise exposure in these positions.  

There is no reason to doubt the credibility of the veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
was exposed to noise while in service, especially given his 
exposure to jet engine noise while working on the flight deck 
as an aviation boatswain's mate in fuels.  The veteran is 
also competent to report the symptoms of tinnitus.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is within the veteran's 
realm of personal knowledge whether he has ringing in his 
ears.  Additionally, the veteran reported that the ringing in 
his ears has continued since separation from service.  
Further, his private doctor, Dr. Gendreau, provided the 
opinion that the veteran's hearing loss and tinnitus were 
more likely than not attributable to his military service.   

While the Board acknowledges the December 2005 VA examiner's 
statement that he could not provide an opinion as to the 
etiology of the veteran's hearing loss and tinnitus without 
resorting to mere speculation, Dr. Gendreau has provided a 
credible medical opinion relating the veteran's hearing loss 
and tinnitus to his military service.  Although there is no 
indication that Dr. Gendreau reviewed the veteran's claims 
file prior to providing this opinion, she did have the 
benefit of the veteran's verbal history regarding noise 
exposure, which was consistent with the evidence of record.  

Therefore, the veteran meets all three elements required for 
service connection.  He currently has hearing loss and 
tinnitus.  Additionally, the veteran has consistently 
reported the incidents in service which caused these 
conditions, as is evidenced by his private treatment records, 
VA examination, statements supporting his claim, and hearing 
testimony, and which is further bolstered by his military 
occupational specialty as an aviation boatswain's mate in 
fuels aboard the U.S.S. Forrestal.  Finally, the Dr. Gendreau 
has attributed the veteran's hearing loss and tinnitus to his 
time in service, thereby providing the necessary nexus 
between the claimed in-service injury and the present 
disability.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
granted.  


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


